Case 2:20-cv-01921-SDW-LDW Document 1 Filed 02/21/20 Page 1 of 11 PageID: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

WELLINGTON HALL, individually and on
behalf of those similarly situated,               Civil Action No.:
14 Madison Drive
Maple Shade, NJ 08052                             INDIVIDUAL AND COLLECTIVE ACTION
                                                  FOR UNPAID OVERTIME UNDER FLSA
              Plaintiff,
                                                  INDIVIDUAL AND CLASS ACTION FOR
       v.                                         UNPAID OVERTIME UNDER NEW
                                                  JERSEY WAGE AND HOUR LAW
NATIONAL METERING SERVICES, INC.,
163 Schuyler Avenue                               JURY TRIAL DEMANDED
Kearny, NJ 07032

              Defendant.

            INDIVIDUAL, COLLECTIVE, AND CLASS ACTION COMPLAINT

       Wellington Hall (hereinafter referred to as “Named Plaintiff”), individually and on behalf

those similarly situated, by and through undersigned counsel, hereby complains as follows

against Defendant National Metering Services, Inc. (hereinafter referred to as “Defendant”).

                                      INTRODUCTION

       1.     Named Plaintiff has initiated the instant action to redress Defendant’s violations

of the Fair Labor Standards Act (“FLSA”) and the New Jersey Wage and Hour Law

(“NJWHL”). Named Plaintiff asserts that Defendant failed to pay Named Plaintiff and similarly

situated individuals all owed overtime compensation in violation of the FLSA and NJWHL.

                               JURISDICTION AND VENUE
       2.     The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       3.     This Court, in accordance with 28 U.S.C. § 1331, has original subject matter

jurisdiction over Named Plaintiff’s federal claims because this civil action arises under laws of

the United States, the FLSA, 29 U.S.C. § 201 et seq. This Court has supplemental jurisdiction
Case 2:20-cv-01921-SDW-LDW Document 1 Filed 02/21/20 Page 2 of 11 PageID: 2



over related state law claims because they arise out of the same circumstance and are based upon

a common nucleus of operative fact.

       4.      This Court may properly maintain personal jurisdiction over Defendant because

Defendant’s contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendant to comply with traditional notions of fair play and substantial justice.

       5.      Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

judicial district because all of the acts and/or omissions giving rise to the claims set forth herein

occurred in this judicial district and Defendant is deemed to reside where it is subject to personal

jurisdiction, rendering Defendant a resident of this judicial district.

                                              PARTIES

       6.      The foregoing paragraphs are incorporated herein as if set forth in full.

       7.      Named Plaintiff is an adult individual with an address as set forth above.

       8.      Defendant is business entity conducting business in the State of New Jersey at the

address as set forth in the caption.

       9.      At all times relevant herein, Defendant acted by and through its agents, servants,

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendant.

                           COLLECTIVE ACTION ALLEGATIONS
                             (Fair Labor Standards Act (“FLSA”))

       10.     The foregoing paragraphs are incorporated herein as if set forth in full.

       11.     Named Plaintiff brings this action for violations of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons

presently and formerly employed as hourly employees of Defendant who work or worked for

Defendant as “Technicians” and/or in similar non-exempt positions with similar duties, and who
Case 2:20-cv-01921-SDW-LDW Document 1 Filed 02/21/20 Page 3 of 11 PageID: 3



are or were subject to Defendant’s pay practices and policies described herein (the members of

this putative class are referred to as “Collective Plaintiffs”).

          12.   Named Plaintiff’s claims are typical of the claims of the Collective Plaintiffs,

because Named Plaintiff, like all Collective Plaintiffs, were employees of Defendant during the

time from three years prior to filing of the instant action through the present whom Defendant

required to work more than 40 hours per workweek and then failed to pay proper overtime wages

as required by the Fair Labor Standards Act (“FLSA”).

          13.   There are numerous similarly situated current and former employees of Defendant

who were compensated improperly for overtime work in violation of the FLSA and who would

benefit from the issuance of a Court Supervised Notice of the instant lawsuit and the opportunity

to join in the present lawsuit.

          14.   Similarly situated employees are known to Defendant, are readily identifiable by

Defendant, and can be located through Defendant’s records. Therefore, Named Plaintiff should

be permitted to bring this action as a collective action for and on behalf of themselves and those

employees similarly situated, pursuant to the “opt-in” provisions of the FLSA, 29 U.S.C. §

216(b).

                              CLASS ACTION ALLEGATIONS
                         (New Jersey Wage and Hour Law (“NJWHL”))

          15.   The foregoing paragraphs are incorporated herein as if set forth in their entirety.

          16.   Named Plaintiff brings claims asserting violations of the NJWHL as a class action

pursuant to Rule 23 of the Federal Rules of Civil Procedure individually and on behalf of all

persons presently and formerly employed by Defendant as “Technicians” and/or in similar

positions with similar non-exempt duties, and who were subject to Defendant’s pay practices and

policies described herein at any point from the six (6) years preceding the date the instant action
Case 2:20-cv-01921-SDW-LDW Document 1 Filed 02/21/20 Page 4 of 11 PageID: 4



was initiated through the present (the members of this putative class are referred to as “NJ Class

Plaintiffs”).

        17.     The class is so numerous that the joinder of all class members is impracticable.

Named Plaintiff does not know the exact size of the class, as such information is in the exclusive

control of Defendant; however, on information and belief, the number of potential class members

is estimated to be more than forty (40) employees.

        18.     Named Plaintiff’s claims are typical of the claims of the putative class members,

because Named Plaintiff, like all NJ Class Plaintiffs, was subject to the same unlawful wage

policies and practices of Defendant.

        19.     Named Plaintiff will fairly and adequately protect the interests of the putative

class, because Named Plaintiff’s interests are coincident with, and not antagonistic to, those of

the class. Named Plaintiff has retained counsel with substantial experience in the prosecution of

class claims involving employee wage disputes.

        20.     Defendant has acted and refused to act on grounds that apply generally to the

class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting

the class as a whole insofar as Defendant has applied consistent wage policies to the entire class

and has refused to end these policies.

        21.     No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from

Defendant’s records.

        22.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions
Case 2:20-cv-01921-SDW-LDW Document 1 Filed 02/21/20 Page 5 of 11 PageID: 5



by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the class that would establish incompatible

standards of conduct for Defendant. Furthermore, the amount at stake for individual putative

class members may not be great enough to enable all of the individual putative class members to

maintain separate actions against Defendant.

       23.     Questions of law and fact that are common to the members of the class

predominate over questions that affect only individual members of the class. Among the

questions of law and fact that are common to the class are (1) whether Defendant failed to pay

proper overtime to NJ Class Plaintiffs for hours worked more than 40 hours in a workweek; and

(2) whether Defendant had any good faith basis to conclude that their failure to pay NJ Class

Plaintiffs at least 1.5 times their regular rate for hours over 40 was legal.

                                   FACTUAL BACKGROUND

       24.     The foregoing paragraphs are incorporated herein as if set forth in full.

       25.     Named Plaintiff works for Defendant as a Technician.

       26.     Defendant paid/pays Named Plaintiff an hourly rate plus piece-rate payments.

       27.     Collective Plaintiffs and NJ Class Plaintiffs (hereinafter collectively referred to as

“Class Plaintiffs) worked/work for Defendant as Technicians and other similar non-exempt

positions.

       28.     Defendant paid/pays Class Plaintiffs hourly rates plus piece-rate payments.

       29.     At all times relevant, Named Plaintiff was a non-exempt employee entitled to

overtime wages under the FLSA and NJWHL.

       30.     At all times relevant, Collective Plaintiffs were non-exempt employees entitled to

overtime wages under the FLSA.
Case 2:20-cv-01921-SDW-LDW Document 1 Filed 02/21/20 Page 6 of 11 PageID: 6



       31.      At all times relevant, NJ Class Plaintiffs were non-exempt employees entitled to

overtime wages under the NJWHL.

       32.      Named Plaintiff regularly worked/works more than 40 hours in a workweek.

       33.      However, Defendant failed/fails to use a “weighted average,” by not applying all

remuneration, including piece-rate payments, when determining Named Plaintiff’s regular rate

upon with the overtime rate is based.

       34.      Accordingly, Defendant paid/pays Named Plaintiff less than one and one-half

times his regular rate for hours worked more than 40 hours in a workweek.

       35.      By way of example only, for the workweek beginning on August 19, 2019 and

ending on August 25, 2019:

             a. Defendant recorded Named Plaintiff as having worked a total of 48 hours;

             b. Defendant paid Named Plaintiff an hourly rate of $15.00 per hour for each

                workhour, totaling $720.00 ($15.00 per hour * 48 hours);

             c. Defendant also paid Named Plaintiff a piece-rate of $8.00 per unit for sixty (60)

                units, totaling $480.00 ($8.00 per unit * 60 units);

             d. Therefore, Named Plaintiff’s regular rate was his total remuneration, $1,200.00

                ($720.00 + $480.00), divided by all hours worked, 48 hours, which equals $25.00

                per hour;

             e. Therefore, Named Plaintiff earned an overtime premium rate of $12.50 per

                overtime hour ($25.00 * 0.5);

             f. Accordingly, Named Plaintiff earned $100.00 in overtime premium wages during

                this workweek ($12.50 per overtime hour * 8 overtime hours);
Case 2:20-cv-01921-SDW-LDW Document 1 Filed 02/21/20 Page 7 of 11 PageID: 7



               g. However, Defendant paid Named Plaintiff an overtime premium based on his

                  hourly rate rather than his legal regular rate, paying him only $7.50 per overtime

                  hour ($15.00 per hour * 0.5) for a total of $60.00 ($7.50 per overtime hour * 8

                  overtime hours) in overtime premium wages;

               h. Accordingly, during this workweek, Defendant shorted Named Plaintiff $40.00 in

                  overtime premium wages ($100.00 - $60.00).

         36.      The above is merely one example of Defendant’s practice of failing to correctly

calculate Named Plaintiff’s regular rate.

         37.      Defendant failed to pay Named Plaintiff proper overtime wages in this manner in

every workweek in which Named Plaintiff worked more than 40 hours and earned piece-rate

wages.

         38.      Class Plaintiffs regularly work/worked more than 40 hours per week.

         39.      However, Defendant fail/failed to use a “weighted average,” by not applying all

remuneration, including piece-rate payments, when determining Class Plaintiffs’ regular rates

upon which the overtime rate is based.

         40.       Accordingly, Defendant pay/paid Class Plaintiffs less than one and one-half their

regular rates for hours work/worked more than 40 hours in a workweek.

         41.      As a result of Defendant’s aforesaid illegal actions, Named Plaintiff and Class

Plaintiffs have suffered damages.

                                              COUNT I
                       Violations of the Fair Labor Standards Act (“FLSA”)
                         (Failure to Pay Proper Overtime Compensation)
                      (Named Plaintiff and Collective Plaintiffs v. Defendant)

         42.      The foregoing paragraphs are incorporated herein as if set forth in full.
Case 2:20-cv-01921-SDW-LDW Document 1 Filed 02/21/20 Page 8 of 11 PageID: 8



       43.     At all times relevant herein, Defendant was and continues to be an “employer”

within the meaning of the FLSA.

       44.     At all times relevant herein, Defendant was/is responsible for paying wages to

Named Plaintiff and Collective Plaintiffs.

       45.     At all times relevant herein, Named Plaintiff and Collective Plaintiffs are/were

employed with Defendant as “employees” within the meaning of the FLSA.

       46.     Under the FLSA, an employer must pay an employee at least one and one-half

times his or her regular rate of pay for each hour worked more than 40 hours in a workweek.

       47.     Defendant’s violations of the FLSA include, but are not limited to, not paying

Named Plaintiff and Collective Plaintiffs at least one and one-half times their regular rates for all

hours worked more than 40 hours in a workweek as explained supra.

       48.     Defendant’s conduct in failing to pay proper overtime wages to Named Plaintiff

and Collective Plaintiffs is/was willful and is/was not based upon any reasonable interpretation

of the law.

       49.     As a result of Defendant’s unlawful conduct, Named Plaintiff and Collective

Plaintiffs have suffered damages as set forth herein.

                                         COUNT II
               Violations of the New Jersey Wage and Hour Law (“NJWHL”)
                          (Failure to pay Overtime Compensation)
                   (Named Plaintiff and NJ Class Plaintiffs v. Defendant)

       50.     The foregoing paragraphs are incorporated herein as if set forth in full.

       51.     At all times relevant herein, Defendant has and continues to be an “employer”

within the meaning of the NJWHL.

       52.     At all times relevant herein, Defendant was/is responsible for paying wages to

Named Plaintiff and NJ Class Plaintiffs.
Case 2:20-cv-01921-SDW-LDW Document 1 Filed 02/21/20 Page 9 of 11 PageID: 9



       53.     At all times relevant herein, Named Plaintiff and NJ Class Plaintiffs are/were

employed with Defendant as “employees” within the meaning of the NJWHL.

       54.     Under the NJWHL, an employer must pay an employee at least one and one-half

times his or her regular rate of pay for each hour worked more than 40 hours in a workweek.

       55.     Defendant’s violations of the NJWHL include, but are not limited to, not paying

Named Plaintiff and NJ Class Plaintiffs at least one and one-half times their regular rates for all

hours worked more than 40 hours in a workweek as explained supra.

       56.     Defendant’s conduct in failing to pay proper overtime wages to Named Plaintiff

and NJ Class Plaintiffs is/was willful and is/was not based upon any reasonable interpretation of

the law.

       57.     As a result of Defendant’s unlawful conduct, Named Plaintiff and NJ Class

Plaintiffs have suffered damages as set forth herein.

       WHEREFORE, Named Plaintiff, Collective Plaintiffs, and NJ Class Plaintiffs pray that

this Court enter an Order providing that:

       A.      Defendant is to be prohibited from continuing to maintain its illegal policy,

practice or custom in violation of federal and state law;

       B.      Defendant is to compensate, reimburse, and make Named Plaintiff and Class

Plaintiffs whole for any and all pay and benefits they would have received had it not been for

Defendant’s illegal actions;

       C.      Named Plaintiff and Collective Plaintiffs are to be awarded liquidated damages

for Defendant’s illegal actions, as provided under the FLSA;

       D.      Named Plaintiff and NJ Class Plaintiffs are to be awarded liquidated damages for

Defendant’s illegal actions, as provided under the NJWHL;
Case 2:20-cv-01921-SDW-LDW Document 1 Filed 02/21/20 Page 10 of 11 PageID: 10



       E.      Named Plaintiff and Class Plaintiffs are to be awarded the costs and expenses of

this action and reasonable legal fees as provided under applicable law;

       F.      Named Plaintiff and Class Plaintiffs are to be awarded any and all other equitable

and legal relief as the Court deems appropriate.

       G.      Named Plaintiff’s and Class Plaintiffs’ claims are to receive a trial by jury.


                                                      Respectfully Submitted,

                                                      /s/ Matthew Miller
                                                      Matthew D. Miller, Esq.
                                                      Daniel A. Horowitz, Esq.
                                                      Justin L. Swidler, Esq.
                                                      Richard S. Swartz, Esq.
                                                      SWARTZ SWIDLER, LLC
                                                      1101 Kings Highway N., Ste. 402
                                                      Cherry Hill, NJ 08034
                                                      Phone: (856) 685-7420
                                                      Fax: (856) 685-7417
Dated: February 21, 2020




                           DEMAND TO PRESERVE EVIDENCE

       1.      Defendant is hereby directed to preserve all physical and electronic information

pertaining in any way to Named Plaintiff’s and Class Plaintiffs’ employment, to Named

Plaintiff’s and Class Plaintiffs’ cause of action and/or prayers for relief, and to any defenses to

same, including, but not limited to, electronic data storage, closed circuit TV footage, digital

images, computer images, cache memory, searchable data, emails, spread sheets, employment

files, memos, text messages, any and all online social or work related websites, entries on social

networking sites (including, but not limited to, Facebook, Twitter, MySpace, etc.), and any other
Case 2:20-cv-01921-SDW-LDW Document 1 Filed 02/21/20 Page 11 of 11 PageID: 11



information and/or data and/or things and/or documents which may be relevant to any claim or

defense in this litigation.
